COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Raphael
UNPUBLISHED



              MICKEY WILSON
                                                                                 MEMORANDUM OPINION* BY
              v.      Record No. 0986-21-3                                      JUDGE MARY GRACE O’BRIEN
                                                                                       MAY 10, 2022
              RUSSELL COUNTY DEPARTMENT OF
               SOCIAL SERVICES


                                     FROM THE CIRCUIT COURT OF RUSSELL COUNTY
                                                Michael Lee Moore, Judge

                                (David R. Tiller; Tiller & Tiller, P.C., on brief), for appellant.
                                Appellant submitting on brief.

                                (M. Katherine Patton; F. Bradley Pyott, Guardian ad litem for the
                                minor child; Gillespie, Hart, Altizer & Whitesell, P.C., on brief), for
                                appellee. Appellee and Guardian ad litem submitting on brief.1


                      Mickey Wilson (“father”) appeals a circuit court order terminating his parental rights under

              Code § 16.1-283(C)(2) and approving a foster care goal of adoption. He argues the court lacked

              subject matter jurisdiction to enter the termination order and, alternatively, erred by finding

              sufficient evidence to terminate his parental rights.

                                                           BACKGROUND

                      J.W.,2 born April 12, 2019, is the child of father and Alyssa Franks (“mother”). In May

              2019, the Russell County Department of Social Services obtained a protective order for J.W.

              because mother was undergoing inpatient mental health treatment and father could not provide a


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       Pursuant to Rule 5A:19(d), the guardian ad litem filed a notice joining with appellee and
              relying on its brief.
                      2
                          To protect the child’s privacy, we use initials rather than the name.
suitable home. At first, father and J.W. lived with father’s mother in a home DSS described as

“extremely cluttered as if ‘hoarders’ lived there.” J.W. then resided with a paternal uncle; however,

the uncle did not want to become a DSS-approved foster care provider, and father no longer wanted

J.W. to live with relatives.

        On June 17, 2019, the juvenile and domestic relations district court (“JDR court”) ruled that

J.W. was abused or neglected. The JDR court transferred custody to DSS because “[c]ontinued

placement in the home would be contrary to the welfare of the child” and “[r]easonable efforts ha[d]

been made . . . to prevent removal of the child from the home.” The order noted that these findings

were “[b]y agreement of all parties” and granted father supervised visitation.

        In August 2019, when she was approximately four months old, J.W. was placed in the foster

home where she remains today.

        DSS provided services to both parents, including parenting classes and mentoring, mental

health services, and visitation assistance. Father rented an apartment and started preparing for

J.W.’s return. A DSS social worker visited the home and found that, although father was “making

progress with services,” the apartment’s condition had deteriorated, he had never set up a crib, and

his cluttered vehicle could not accommodate a car seat.

        In March 2020, father moved into a mobile home with mother, who had been released from

the mental health facility. Father testified that they moved to have more room and privacy, and he

believed the mobile home was safer for J.W.

        A social worker visited the mobile home and identified multiple safety hazards that “pose[d]

a risk of harm to the child.” Repairs were needed for the siding, ceilings, and exposed electrical and

plumbing components. An extension cord was running through a broken window in the bedroom

the parents had designated for J.W.



                                                 -2-
        When the social worker returned in August 2020, the necessary repairs had not all been

made, and the “same pattern of extensive clutter” from the prior living situations had expanded into

the “home, yard, and carport.” The social worker spoke to father about cleaning up the premises

and installing child safety devices.

        The social worker and her supervisor returned in October 2020, again finding the mobile

home, yard, and carport cluttered. None of the child safety devices had been installed in the

residence. Although father had made some initial repairs, the residence still contained “multiple

safety hazards for the child,” including weak flooring, exposed nails, and the broken window in

J.W.’s designated room. Father advised the supervisor that he did not intend to fix the window.

Father had also purchased an old motor home that was parked in the yard and in disrepair.

        Another social worker visited in July 2021. Father did not let her inside, so she returned a

week later. Although father had made some repairs to the home, the social worker still observed

several safety hazards. There were holes in the wall, and the extension cord was still running

through the broken window in J.W.’s room. She observed a gun on the couch and a crossbow and

knife in the yard. The carport had “[c]ords, wiring, tools, and nuts and bolts . . . scattered

everywhere,” and a “disassembled engine [was] scattered all over.”

        At trial, father explained that he could have cleaned his car and residence “in five minutes”

if J.W. was coming home. He described the mobile home as a “fixer-upper,” and although he

acknowledged that it needed “multiple repairs to be suitable and safe” for a child, he “felt like he

was making progress in getting things fixed to [DSS’s] satisfaction.” Father also admitted hiding in

the woods when the child’s guardian ad litem visited in October 2020; the guardian knocked on the

door and took pictures of the property, and father threatened to bring criminal charges for trespass.

Father testified that he did not let the social worker into his home in July 2021 because he “had a

female companion inside the home and they had been drinking moonshine.”
                                                  -3-
        Father maintained consistent visitation with J.W. Beginning in March 2020, and for

approximately another four months, visitation was virtual due to the COVID-19 pandemic.

However, all visits were in person in the eight months before March 2020 and in the four months

leading up to the termination of parental rights. By agreement of all parties, J.W.’s foster mother

attended the visitations to help J.W. adjust. The foster mother brought a diaper bag and necessities,

sometimes fed the child, and testified that the parents never offered to help. Father testified that the

“virtual visits did not work well because of [J.W.’s] age and attention,” and the in-person visits were

not long or frequent enough to facilitate parent-child bonding. Father also stated that he was “less

interactive with [J.W.]” during visitation because he wanted to give mother the chance to make up

for lost time; he also thought the foster mother’s presence interfered.

        The JDR court approved interim foster care service plans in August 2019 and in October,

March, and August 2020. Initially, the goal was for J.W. to return home. At the August 2020

hearing, the court advised the parents “to have everything completed and in order by next court date

or the goal would have to be changed.” A hearing was set for December 7, 2020.

        On November 2, 2020, DSS petitioned for a permanency planning hearing and identified a

new permanent goal of “relative placement/adoption.” DSS specifically stated that it was not

seeking termination of parental rights at that time because “the filing of such a petition is not in the

best interest of the child.”

        DSS filed an updated foster care service plan on November 9, 2020, reflecting concurrent

goals of relative placement and adoption. In its filing, DSS emphasized that it had not found a

suitable relative placement for J.W. and the foster parents were interested in adopting the child. The

December 7, 2020 hearing was continued to January 14, 2021.

        On January 14, the JDR court “reviewed the foster care plan with the permanent goal of

adoption” and entered a permanency planning order finding that “[t]ermination of parental rights
                                                  -4-
[was] documented as being in the best interest of the child.” The JDR court ordered DSS to “file

petitions to terminate parental rights pursuant to [Code] § 16.1-277.01 or 16.1-283.” Code

§ 16.1-277.01(D) authorizes a court to terminate parental rights based on a “petition seek[ing]

approval of a permanent entrustment agreement which provides for the termination of all parental

rights,” and Code § 16.1-283 authorizes the involuntary termination of parental rights.

        On January 21, 2021, DSS filed a petition requesting that the JDR court “approve an

entrustment agreement for permanent surrender of the child.” DSS did not file a petition for

involuntary termination of parental rights pursuant to Code § 16.1-283.

        The JDR court conducted a hearing on March 1, 2021. An order from that day states that

“the petition for termination of the father’s residual parental rights is granted.” Accordingly, the

JDR court terminated father’s parental rights under Code § 16.1-283(C)(2) and authorized adoption.

The court also terminated mother’s parental rights, and she did not appeal.

        Father appealed to the circuit court, which held a de novo trial on July 26, 2021. The final

order states that the parties “appeared . . . on the petition for termination of residual parental rights

. . . and the petition for approval of the permanency plan entered [sic] by the [JDR court] on March

1, 2021.”

        The final order also reflects the court’s factual findings from the trial, including that J.W.

entered DSS custody in June 2019 when mother was involuntarily hospitalized due to mental

instability and “with the consent and agreement of [father] given the unsuitable living conditions of

his mother’s home where he had been residing with the child.”

        The court found that DSS provided services and visitation, including parenting classes and

psychological evaluations, in which father participated. Having reviewed video from the visitation,

the court found a “lack of bond between the child and the parents” and a “lack of actual

participation by the father with the child during visitation.” Additionally, the photographs from
                                                   -5-
father’s three residences during the pendency of the case (the paternal grandmother’s home, father’s

apartment, and the mobile home) depicted the conditions that led to the child first coming to DSS

custody and continued to serve as the basis for the child’s remaining in foster care. The court

acknowledged that father made some improvements requested by DSS and the guardian ad litem,

but he “did not maintain or repair any residence to allow DSS to even allow the child to have

overnight unsupervised visitation.” The court ruled that father did not provide a valid reason for not

obtaining and maintaining suitable housing within the twelve months of the child entering foster

care. The court noted that mother did not appeal the termination of her parental rights, that DSS

found no suitable or willing relatives to take J.W., and that removing the child from her current

foster home—where she had lived now for two years—would be detrimental to her well-being.

       Based on these findings, the court concluded that father

               without good cause, failed to or was unable to make substantial
               progress toward elimination of the unsafe and unsuitable living
               conditions which led to and required continuation of [J.W.]’s
               placement in foster care, and further failed to meet his obligations
               under and within the time limits and goals set forth in [J.W.]’s foster
               care service plan.

It further concluded that father had not made substantial progress “within a reasonable period of

time not to exceed [twelve] months,” despite the reasonable efforts of social services, and that

termination of parental rights was in J.W.’s best interests. Accordingly, the court terminated

father’s parental rights under Code § 16.1-283(C)(2).




                                                 -6-
                                             DISCUSSION

                                             A. Jurisdiction

        Father argues that the circuit court3 lacked subject matter jurisdiction to terminate his

parental rights because DSS filed a petition for approval of an entrustment agreement seeking

permanent surrender of the child, instead of a petition for termination of parental rights. Father

concedes that he did not present this argument at trial but contends that a lack of subject matter

jurisdiction can be raised at any point during proceedings, including for the first time on appeal.

        The court’s exercise of jurisdiction raises a question of law that we review de novo. See

Gray v. Binder, 294 Va. 268, 275 (2017); Riddick v. Commonwealth, 72 Va. App. 132, 139 (2020).

        Subject matter jurisdiction is “the power granted by the sovereignty creating the court to

hear and determine controversies of a given character.” Bd. of Supervisors v. Bd. of Zoning

Appeals, 271 Va. 336, 344 n.2 (2006) (quoting Farant Inv. Corp. v. Francis, 138 Va. 417, 427

(1924)). The Supreme Court has explained that “subject matter jurisdiction, perhaps best

understood as the ‘potential’ jurisdiction of a court, . . . becomes ‘active’ jurisdiction . . . only when

various elements are present,” including subject matter jurisdiction, territorial jurisdiction, notice

jurisdiction, “‘and the other conditions of fact [that] must exist which are demanded by the

unwritten or statute law as the prerequisites of the authority of the court to proceed to judgment or

decree.’” Ghameshlouy v. Commonwealth, 279 Va. 379, 388-89 (2010) (quoting Bd. of

Supervisors, 271 Va. at 343-44 & n.2).




        3
          Although this Court reviews the decision of the circuit court, the ultimate issue is whether
the JDR court had jurisdiction to terminate father’s parental rights because the circuit court’s
jurisdiction in this matter derives wholly from the JDR court. See Parrish v. Fed. Nat’l Mortg.
Ass’n, 292 Va. 44, 49 (2016) (“[W]hen exercising its de novo appellate jurisdiction, the circuit court
has no more subject matter jurisdiction than the [JDR court] had in that court’s original
proceeding.”).
                                                  -7-
          “[P]arties cannot waive the absence of subject matter jurisdiction or confer it upon a court

by their consent.” Cilwa v. Commonwealth, 298 Va. 259, 266 (2019). Any jurisdictional

requirement other than subject matter jurisdiction, however, may be waived. See Nelson v. Warden

of the Keen Mountain Corr. Ctr., 262 Va. 276, 284-85 (2001); see also Porter v. Commonwealth,

276 Va. 203, 228-29 (2008).

          To determine whether father’s jurisdictional challenge can be raised for the first time before

this Court, we must determine whether the issue presented involves the JDR court’s subject matter

jurisdiction or active jurisdiction.

          Code § 16.1-241(A) grants JDR courts jurisdiction over matters involving the “custody,

visitation, support, control or disposition of a child . . . [w]ho is alleged to be abused [or] neglected,”

“[w]hose custody, visitation or support is a subject of controversy or requires determination,”

“[w]ho is the subject of an entrustment agreement,” or “[w]here the termination of residual parental

rights and responsibilities is sought.” Code § 16.1-241(A)(1), (3), (4), (5).

          Code § 16.1-283 provides a specific procedure for the involuntary termination of parental

rights.

                 The residual parental rights of a parent or parents may be terminated
                 by the court as hereinafter provided in a separate proceeding if the
                 petition specifically requests such relief. No petition seeking
                 termination of residual parental rights shall be accepted by the court
                 prior to the filing of a foster care plan, pursuant to [Code] § 16.1-281,
                 which documents termination of residual parental rights as being in
                 the best interests of the child. The court may hear and adjudicate a
                 petition for termination of parental rights in the same proceeding in
                 which the court has approved a foster care plan which documents
                 that termination is in the best interests of the child.

Code § 16.1-283(A). The statute therefore “demand[s]” other “conditions of fact [to] exist . . . as

the prerequisites of the authority of the court to proceed to judgment or decree.” Ghameshlouy, 279

Va. at 389 (quoting Bd. of Supervisors, 271 Va. at 344). DSS must file a petition that “specifically

                                                   -8-
requests” termination of parental rights, after filing a foster care plan documenting that termination

is in the child’s best interests. Code § 16.1-283(A). This statute does not define the class of cases

—i.e., the subject matter jurisdiction—which the JDR court has authority to adjudicate. Instead,

that class of cases is established in Code § 16.1-241(A). Therefore, the requirements of Code

§ 16.1-283 are not aspects of subject matter jurisdiction but, rather, constitute statutory prerequisites

for a JDR court to proceed to adjudicate the termination of parental rights in a specific case. See Bd.

of Supervisors, 271 Va. at 345; Farant Inv. Corp., 138 Va. at 427-28.

        The Supreme Court made a similar distinction in Nelson, when considering a statute

providing for the transfer of a juvenile to circuit court for trial as an adult. 262 Va. at 281-85. The

Court distinguished between subject matter jurisdiction granted by constitution or statute and the

statutory requirements that enable a court to exercise its subject matter jurisdiction. Id. at 282. The

Court determined that a statutory requirement of notice to parents was procedural and therefore

could be waived by a failure to raise a timely objection to the lack of notice. Id. at 285.

        Similarly, in Boatright v. Wise County Department of Social Services, 64 Va. App. 71

(2014), this Court differentiated between statutes containing “prohibitory or limiting language” that

preclude a court from exercising its subject matter jurisdiction if the statutory requirements are not

met, and statutes that are “merely directory and procedural” and allow a court to exercise its subject

matter jurisdiction despite a failure to comply with the requirements. Id. at 80 (quoting Marrison v.

Fairfax Cnty. Dep’t of Fam. Servs., 59 Va. App. 61, 68 (2011)). In Boatright, we concluded that a

statute requiring a circuit court to hear a JDR appeal within ninety days was procedural, not

mandatory, and therefore did “not prevent the circuit court from exercising its subject matter

jurisdiction absent some showing of harm or prejudice.” Id. at 81.

        We recognize that “termination of parental rights is a grave, drastic, and irreversible action.”

Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986) (quoting Lowe v.
                                                  -9-
Richmond Dep’t of Pub. Welfare, 231 Va. 277, 280 (1986)). We have often emphasized the

importance of strict adherence to the statutory scheme. See, e.g., Strong v. Hampton Dep’t of Soc.

Servs., 45 Va. App. 317, 320, 322-23 (2005) (reversing where DSS failed to file a foster care plan

recommending termination as required by statute, but the JDR sua sponte amended and “approved”

a plan with a “revised goal of adoption”). However, we have never stated that the procedural

requirements in Code § 16.1-283 are aspects of subject matter jurisdiction that are exempt from the

contemporaneous objection requirement.

       Furthermore, this is not a situation where DSS failed to invoke the JDR court’s subject

matter jurisdiction in the first instance. Cf. Rader v. Montgomery Cnty. Dep’t of Soc. Servs., 5

Va. App. 523, 526-28 (1988) (reversing an order terminating parental rights where DSS failed to

“invoke the jurisdiction” of the JDR court by filing a custody petition, but where the JDR court had

instead sua sponte transferred custody to DSS). Here, unlike in Rader, at the time of the hearing,

the JDR court’s subject matter jurisdiction had already been invoked and exercised: J.W. was

previously determined to be an abused or neglected child, had been transferred to DSS custody, and

had been the subject of multiple foster care plan review hearings. See Code § 16.1-241. A

permanency planning order already found that DSS had sufficiently documented that termination of

parental rights was in J.W.’s best interest. Although DSS was ordered to file a petition either for

approval of a permanent entrustment agreement, or a petition to terminate parental rights, the JDR

court’s subject matter jurisdiction—already invoked and exercised—was not somehow suspended

until DSS did so. Any challenge to the JDR court’s authority to act, therefore, is a challenge to the

JDR court’s active jurisdiction to proceed with the termination case already open and pending.

       Despite framing his appeal as a matter of subject matter jurisdiction, father actually asserts a

defect in the JDR court’s active jurisdiction, which means that he was required to raise the issue

below to preserve it for appellate review. See Porter, 276 Va. at 228-29 (“In contrast [to defects in
                                                - 10 -
subject matter jurisdiction], defects in the other jurisdictional elements generally will be considered

waived unless raised in the pleadings filed with the trial court and properly preserved on appeal.”

(quoting Morrison v. Bestler, 239 Va. 166, 170 (1990))). Father did not object to the circuit court

exercising jurisdiction. Although he faults the court for terminating his parental rights based on

DSS’s petition for an entrustment agreement for permanent surrender of the child, rather than a

petition for termination of parental rights, father did not specifically object or otherwise seek

correction of the final order’s statement that the parties “appeared . . . for a hearing on the petition

for termination of residual parental rights of father.” (Emphasis added).

        Absent the necessary contemporaneous objection below, this Court is precluded from

considering father’s jurisdictional challenge on appeal. See Rule 5A:18. Father cannot salvage this

waiver by characterizing the issue as one of subject matter jurisdiction. See Morrison, 239 Va. at

170 (cautioning against “attempts . . . to mischaracterize serious procedural errors as defects in

subject matter jurisdiction to gain an opportunity for review of matters not otherwise preserved”).

                                    B. Sufficiency of the Evidence

        Father argues that the court erred by finding sufficient evidence to warrant termination of his

parental rights under Code § 16.1-283(C)(2). “On appeal from the termination of parental rights,

this Court is required to review the evidence in the light most favorable to the party prevailing in the

circuit court.” Yafi v. Stafford Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach

v. Arlington Cnty. Dep’t of Hum. Servs., 63 Va. App. 157, 168 (2014)). Further, where “the court

hears the evidence ore tenus, its finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty. Dep’t of Soc. Servs.

v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin, 3 Va. App. at 20).

        Here, the court terminated father’s parental rights based on the provisions of Code

§ 16.1-283(C)(2). That statute requires proof by clear and convincing evidence that (1) termination
                                                  - 11 -
is in the best interests of the child, (2) “reasonable and appropriate” services have been offered to

help the parent “remedy substantially the conditions which led to or required continuation of the

child’s foster care placement,” and (3) despite those services, the parent has failed, “without good

cause,” to remedy those conditions “within a reasonable period of time not to exceed [twelve]

months from the date the child was placed in foster care.” Code § 16.1-283(C)(2). See Harrison v.

Tazewell Cnty. Dep’t of Soc. Servs., 42 Va. App. 149, 161 (2004).

        The statute expressly provides that a parent’s efforts to substantially remedy the conditions

requiring foster care are “constrained by time.” Lecky v. Reed, 20 Va. App. 306, 312 (1995).

Absent good cause, a parent has a “reasonable period of time not to exceed [twelve] months” to

make the necessary changes. Code § 16.1-283(C)(2). This provision balances the preservation of

the family unit with the child’s rights to permanency. Lecky, 20 Va. App. at 312. “It is clearly not

in the best interests of a child to spend a lengthy period of time waiting to find out when, or even if,

a parent will be capable of resuming his responsibilities.” Kaywood v. Halifax Cnty. Dep’t of Soc.

Servs., 10 Va. App. 535, 540 (1990).

        At the time of the termination hearing in circuit court, J.W. had been in foster care for

twenty-five of her twenty-seven months. Although father complied with some services offered by

DSS and regularly attended both virtual and in-person visitation, the court found that the evidence

demonstrated a “lack of bond” and “lack of actual participation by the father with the child during

visitation.” The record supports this conclusion: father failed to interact with J.W. during visitation,

and he left the child’s feeding and care to her foster mother.

        Significantly, father did not make substantial progress on the situation that brought J.W. into

foster care—his inability to provide safe, appropriate housing. J.W. was placed in foster care

because father was living with his mother in a house cluttered with debris. When he obtained an

apartment, its condition quickly deteriorated and became just as cluttered. The pattern continued
                                                 - 12 -
when he moved to the mobile home, and the excessive clutter extended to the surrounding yard and

carport. DSS social workers visited several times and identified safety hazards, itemized necessary

repairs, and advised on installation of child safety devices—all to no avail. Although father made

some repairs, the house remained an inappropriate residence for a small child, from the broken

window with the extension cord in her bedroom to the landscape of heavy mechanical debris and

discarded tool parts and appliances outside. The gun on the couch and the weaponry in the yard

presented additional dangers.

       Father’s reluctance to cooperate with DSS and his failure to understand the gravity of the

situation were also demonstrated when he threatened the guardian ad litem on one occasion, hid

from a social worker on another, and denied a social worker access to the residence because he was

inside with a female companion.

       Therefore, the record supports the court’s determination that DSS proved by clear and

convincing evidence that termination of father’s parental rights was in J.W.’s best interest and that

father, without good cause, had been either unwilling or unable to remedy the conditions that led to

foster care within twelve months, notwithstanding the reasonable and appropriate efforts of DSS.

                                           CONCLUSION

       Rule 5A:18 precludes us from reviewing father’s challenge to the court’s exercise of

jurisdiction, and the evidence was sufficient to terminate his parental rights under Code

§ 16.1-283(C)(2). Therefore, we affirm the judgment of the circuit court.

                                                                                             Affirmed.




                                                - 13 -